— In a medical malpractice action, defendant Lawrence Hospital appeals from a judgment of the Supreme Court, Westchester County *850(Walsh, J.), dated March 14, 1983, which was in favor of plaintiff Flora Seaman in the principal sum of $85,000 (upon a jury verdict of $97,500 reduced by virtue of a $12,500 settlement between said plaintiff and defendant Haig) and in favor of plaintiff A. Raymond Seaman in the principal sum of $2,500. I Judgment, insofar as it is in favor of plaintiff A. Raymond Seaman, affirmed, without costs or disbursements. H Judgment, insofar as it is in favor of plaintiff Flora Seaman, reversed, on the facts, without costs or disbursements, action severed and a new trial granted as to said plaintiff on the issue of damages only, unless within 30 days after service upon her of a copy of the order to be made hereon, with notice of entry, she shall serve and file in the office of the clerk of the Supreme Court, Westchester County, a written stipulation consenting to reduce the verdict in her favor to the principal sum of $62,500, less the sum of $12,500 previously paid to her by defendant Dr. Armen Charles Haig, in which event the judgment in her favor, as so reduced and amended, is affirmed, without costs or disbursements. H The verdict in favor of plaintiff Flora Seaman was excessive to the extent indicated (see Senko v Fonda, 53 AD2d 638). Although she is left with a visible scar on her left thigh as a result of a burn she sustained by virtue of defendant Lawrence Hospital’s negligence during a surgical procedure unrelated to the area of injury and which scar concededly may cause her some embarrassment in the summer months, the record does not establish sufficient justification for a damages award as large as the one here assessed by the jury. Mollen, P. J., Titone, Mangano and Lawrence, JJ., concur.